Case 8:20-cr-00077-CEH-TGW Document 20-1 Filed 03/16/20 Page 1 of 5 PageID 82



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                              CASE NO. 8:20-CR-77-CEH-TGW

JOSE ISMAEL IRIZARRY, and
NATHALIA GOMEZ-IRIZARRY


                  STIPULATION OF THE PARTIES AND
              PROTECTIVE ORDER GOVERNING DISCOVERY

      To expedite the flow of discovery material between the parties and adequately

protect personal identity information, witness security, financial data, and non-party

proprietary commercial information, all entitled to be kept confidential, it is,

pursuant to the Court’s authority under Fed. R. Crim. P. 16(d) and with the consent

of the parties, ORDERED:

                                     All Materials

      1.     All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, the

“Materials”) are subject to this protective order (the “Order”) and may be used by

the defendant and defense counsel (defined as counsel of record in this case) solely in

connection with the defense of this criminal case, and for no other purpose, and in

connection with no other proceeding, without further order of this Court.


                                            1
Case 8:20-cr-00077-CEH-TGW Document 20-1 Filed 03/16/20 Page 2 of 5 PageID 83



      2.     The defendant and defense counsel shall not disclose the Materials or

their contents directly or indirectly to any person or entity other than: (i) persons

employed to assist in the defense, including independent expert witnesses, expert

advisors, investigators, consultants, and vendors; (ii) persons who are deemed as

potential witnesses by defense counsel, as well as counsel for potential witnesses,

and, (iii) such other persons to whom disclosure may be authorized by agreement, in

writing, by the parties, or to whom the Court may authorize disclosure (collectively,

“Authorized Persons”). Potential witnesses and their counsel may be shown copies

of the Materials as necessary to prepare the defense, but may not retain copies

without prior permission of the Court. Authorized Persons shall store the Materials

in at least the same precautionary manner as defense counsel would normally store

sensitive or privileged client information.

      3.     The defendant, defense counsel, and Authorized Persons shall not copy

or reproduce the Materials except in order to provide copies of the Materials for use

in connection with this case by defendant, defense counsel, and Authorized Persons.

Such copies and reproductions shall be treated in the same manner as the original

materials. The defendant, defense counsel, and Authorized Persons shall not disclose

any notes or records of any kind that they make in relation to the contents of the

Materials, other than to Authorized Persons, and all such notes or records are to be

treated in the same manner as the original materials.


                                              2
Case 8:20-cr-00077-CEH-TGW Document 20-1 Filed 03/16/20 Page 3 of 5 PageID 84



       4.     Before providing materials to an Authorized Person, defense counsel

must provide the Authorized Person with a copy of this Order.

       5.     Upon conclusion of all stages of this case, all of the Materials and all

copies made thereof shall be destroyed or returned to the United States, unless

otherwise ordered by the Court. The Court may require a certification as to the

disposition of any such materials.

       6.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

as described below.

                                  Sensitive Materials

       7.     The United States may produce materials containing personal identity

information as identified in Rule 49.1 of the Federal Rules of Criminal Procedure

(“Sensitive Materials”) to defense counsel, pursuant to the defendant’s discovery

requests. Sensitive Materials shall be plainly marked as “Sensitive” by the United

States prior to disclosure.

       8.     No Sensitive Materials, or the information contained therein, may be

disclosed to any persons other than the defendant, defense counsel, Authorized

Persons, or the person to whom the sensitive information solely and directly pertains,

without prior notice to the United States and authorization from the Court. Absent
                                            3
Case 8:20-cr-00077-CEH-TGW Document 20-1 Filed 03/16/20 Page 4 of 5 PageID 85



prior permission from the Court, information marked as “Sensitive” shall not be

included in any public filing with the Court, and instead shall be submitted under

seal (except if the defendant chooses to include in a public document sensitive

information relating solely and directly to the defendant).

       10.    The procedures for use of designated Sensitive Materials during any

hearing or the trial of this matter shall be determined by the parties and the Court in

advance of the hearing or trial. No party shall disclose designated confidential

documents in open court without prior authorization by the court or consent of all

parties.

       11.    The Clerk shall accept for filing under seal any documents or filings so

marked by the parties pursuant to the above paragraphs.

                                  Scope of this Order

       12.    Modification Permitted.      Nothing in this Order shall prevent any

party from seeking modification of this Order or from objecting to discovery that it

believes to be otherwise improper.

       13.    No Waiver.     The failure by the United States to designate any

materials as “Sensitive” upon disclosure shall not constitute a waiver of the United

States’ ability to later designate the materials as “Sensitive”.

       14.    No Ruling on Discoverability or Admissibility.       This Order does not

constitute a ruling on the question of whether any particular material is properly


                                             4
Case 8:20-cr-00077-CEH-TGW Document 20-1 Filed 03/16/20 Page 5 of 5 PageID 86



discoverable or admissible and does not constitute any ruling on any potential

objection to the discoverability of any material.

SO ORDERED this _____ day of March, 2020.



                                    _____________________________________
                                     HONORABLE THOMAS G. WILSON
                                     MIDDLE DISTRICT OF FLORIDA


SO STIPULATED:
                                     DEBORAH L. CONNOR
                                     Chief
                                     Money Laundering and Asset Recovery Section

                               By: /s/ Joseph Palazzo
                                   Joseph Palazzo, Trial Attorney
                                   MDFL Bar No. 0669666
                                   Mark A. Irish, Trial Attorney
                                   Puerto Rico Bar No. 209107
                                   U.S. Department of Justice, Criminal Division
                                   1400 New York Avenue, N.W.
                                   Washington, D.C. 20005
                                   (202) 514-1263
                                   joseph.palazzo@usdoj.gov
                                   mark.irish2@usdoj.gov



Dated: March 16, 2020
                                      /s/ Humberto R. Dominguez
                                     Humberto R. Dominguez, Esq.
                                     Counsel for Jose Ismael Irizarry

Dated: March 16, 2020
                                     /s/ Rebecca Castaneda
                                     Rebecca Castaneda, Esq.
                                     Counsel for Nathalia Gomez-Irizarry
                                           5
